Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a copolymer, classified in C08F297/08.
II. Claims 13-20, drawn to a process for forming a block copolymer composition, classified in C08L53/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process such as a process in which mixing with conjugated diene based polymer is conducted. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Search in different subclasses would be needed for the two groups and different search terminologies in any database search would be needed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to KIM, JAE YOUN on 1-3-22 to request an oral election to the above restriction requirement, during which applicants’ attorney elected claim 1-12.During a telephone conversation with KIM, JAE YOUN on 1-3-22, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “aromatic vinyl-based block” of claim 8 lacks antecedent basis in claim 1.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawauzra et al. (US 5679744).
The reference discloses at column 14, lines 1-45 a block copolymer for compounding with diene rubbers such as high cis polybutadiene (“BR”) rubber containing blocks “A’” and “B’” in which the A’ block as in applicants “first part” may have as much as 0-50% styrene (“st”) and the remainder diene monomer with a vinyl content of 35-70% and greater than 2st+30 and the B’ block contains 0-30% styrene and has a vinyl content of greater than 2 st + 30 and in which the A’ to B’ ratio is 20 to 80 to 80 to 20. Note column 15, lines 25-27 for weight average molecular weights of the block copolymers of 50,000-800,000 encompassing that of  claim 6.Regarding claim 12, note that as much as 20 parts of block copolymer may be present based on all polymer components at column 16, lines 10-14 and note that the two rubbers (both conjugated diene polymers) that are added to the block copolymers may be present at a level of 100/0 to 50/50 at column 15, lines 49 to 67, i.e. one of the rubbers may be present at a level of for instance 20% of the two rubbers and thus one of the rubbers may be present at a level of 1 part block copolymer to 1 part of the least prevalent rubber and thus the limitations of claim 12 are met in that claim 10 from which claim 12 depends  merely refers to “a” conjugated diene based polymer, not a total amount of all conjugated diene polymers.
While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawauzra et al. (US 5679744) in view of Kusanose et al. (US 20180251589).
The primary reference does not disclose modification with dimethyldichlorosilane as in claim 9. However, the secondary reference at paragraph 239 discloses coupling with dimethyldichlorosilane while the primary reference discloses coupling to produce the block copolymers at column 15,lines 1-20.Hence it would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to couple the blocks of the primary reference using  dimethyldichlorosilane since the primary reference desires coupling and the secondary reference discloses that dimethyldichlorosilane will accomplish this  absent any showing of surprising or unexpected results.
The primary reference does not disclose any molecular weight distributions for their block copolymers. Nonetheless, the secondary reference discloses that the molecular weight distribution of the block copolymers made by their process is as little as 1.05 in document claim 19. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the process of block copolymer polymerization of the secondary reference to produce the block copolymers of the primary reference since this process allows for the coupling of blocks as desired by the primary reference and accept the polydispersities of the secondary reference as a consequence of using such a desired process absent any showing of surprising or unexpected results.         



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY C MULLIS whose telephone number is (571)272-1075.  The examiner can normally be reached on M-Fri, 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmer can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY C. MULLIS
Primary Examiner
Art Unit 1765




JCM
10-5-19

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765